     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1165      Page 1 of 32
                                                                        FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                   Oct 08, 2020
1                                                                      SEAN F. MCAVOY, CLERK




2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JAMES BLAIS and GAIL BLAIS,                 No.    2:20-cv-00187-SMJ
5
                               Plaintiffs,       ORDER GRANTING IN PART
6                                                AND DENYING IN PART
                  v.                             PLAINTIFFS’ MOTION FOR
7                                                PRELIMINARY AND
     ROSS HUNTER, in his official                PERMANENT INJUNCTION
8    capacity of Secretary of Washington
     State Department of Children, Youth
9    and Families,

10                             Defendant.

11

12         James and Gail Blais hope to foster, and eventually adopt, their great-

13   granddaughter, H.V. After H.V. was born, concerns about her welfare arose. The

14   Idaho Department of Health and Welfare (“IDHW”) ultimately removed H.V. from

15   her birth parents’ care and later reached out to the Blaises about possibly fostering

16   or adopting her. The Blaises expressed an interest in caring for H.V., so IDHW

17   asked the Washington Department of Children, Youth, and Families

18   (“Department”) to evaluate the Blaises for a foster care license.

19         To address the needs of foster children who are developing, discovering, or

20   identifying themselves as lesbian, gay, bisexual, transgender and questioning


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 1
         Case 2:20-cv-00187-SMJ   ECF No. 56    filed 10/08/20   PageID.1166 Page 2 of 32




1    (LGBTQ+),1 the Department has promulgated several regulations and policies for

2    Department staff and foster parents providing foster care services. The Blaises are

3    devout Seventh-day Adventists. Following a home study, the Department denied

4    the Blaises’ foster care license application. Their answers to a series of

5    hypotheticals involving a foster child who might in the future develop or identify

6    as LGBTQ+ did not conform to Department regulations and policy.

7             The Blaises sued under 42 U.S.C. § 1983, seeking declaratory and injunctive

8    relief. They allege Department regulations and policies on LGBTQ+ youth work to

9    preclude people with certain sincerely held religious beliefs from qualifying for a

10   foster care license. They maintain that these regulations and policies in operation

11   violate the First and Fourteenth Amendments of the United States Constitution. The

12   Blaises thus moved for a preliminary and permanent injunction.

13            After reviewing the briefing, and conducting a hearing on the matter, the

14   Court issued an oral ruling granting in part and denying in part the Blaises’ motion

15   for a preliminary injunction. Because the Blaises declined to address whether a

16   permanent injunction should issue, the Court did not reach that question. This

17   written order memorializes the Court’s oral ruling.

18

19   1
        The Court recognizes that the letter Q in this abbreviation can stand for
     “questioning,” or “queer,” or sometimes both. That said, the Department policy
20   and guidance at issue uses Q to denote “questioning,” and the Court refers to
     it that way here simply to maintain consistency.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 2
     Case 2:20-cv-00187-SMJ     ECF No. 56    filed 10/08/20   PageID.1167 Page 3 of 32




1                                    BACKGROUND

2          In September 2019, Gail Blais’s granddaughter gave birth to H.V. ECF No.

3    30 at 6. Soon after, worries about her welfare arose. Id. Hospital staff contacted

4    IDHW. Id. IDHW ultimately removed H.V. from her birth parents and placed her

5    in foster care. Id. In December, IDHW contacted the Blaises about H.V., who

6    expressed an interest in fostering and possibly adopting their great-granddaughter.

7    Id.; ECF No. 32 at 3.

8          In early January, the Blaises applied for a foster care license; IDHW also

9    asked the Department to evaluate whether the Blaises would be fit foster parents for

10   H.V. ECF No. 25 at 12. The Department assigned their application to Patrick Sager,

11   a foster care licensor. Id. About a week later, Sager went to the Blaises’ home to

12   conduct the required interviews and home study. Id.

13         The Department’s Licensing Division completes homes studies for all

14   caregivers who foster children in their custody. ECF No. 20-1 at 3. The Department

15   encourages licensors to ask questions available in the Family Home Study Guide

16   and related Family Home Study Questions and Prompts. ECF No. 25 at 7; see also

17   ECF Nos. 20-1, 20-2. Sager asked the Blaises many questions about things

18   involving the Blaises’ family history, past spouses, experience with children,

19   communication styles, dietary habits, medical and mental health issues,

20   employment history, and corporal punishment. ECF No. 32 at 4; ECF No. 25 at 7.


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 3
     Case 2:20-cv-00187-SMJ     ECF No. 56    filed 10/08/20   PageID.1168 Page 4 of 32




1    Though only an infant, Sager also asked hypothetical questions about H.V.’s

2    possible future sexual orientation and gender identity. ECF No. 32 at 4; see also

3    ECF No. 20-2 at 4. These questions included, for example:

4        “How would we react if H.V. was a lesbian?”
         “Would we allow H.V. to have a girl spend the night at our home as
5         H.V.’s romantic partner?”
         “If at 15 years old, H.V. wanted to undergo hormone therapy to change
6         her sexual appearance, would we support that decision and transport
          her for those treatments?”
7        “If as a teenager, H.V. wanted to dress like a boy and be called by a
          boy’s name, would we accept her decision and allow her to act in that
8         manner?”

9    ECF No. 32 at 4; see also ECF No. 20-2 at 4; ECF No. 25 at 10.

10         The Blaises informed Sager that their Christian faith obliges them to love and

11   support all people. ECF No. 32 at 4–5. They conveyed that this tenet especially

12   applies to children who may feel isolated or uncomfortable. Id. As for the specific

13   questions on possible hormone therapy, they “responded that although we could not

14   support such treatments based on our sincerely-held religious convictions, we

15   absolutely would be loving and supportive of H.V.” Id. at 5. They “also indicated

16   that, in the unlikely event H.V. may develop gender dysphoria (or any other medical

17   condition) as a teenager, we would provide her with loving, medically and

18   therapeutically appropriate care that is consistent with both then-accepted medical

19   principles and our beliefs as Seventh-day Adventists and Christians.” Id.

20         Their answers alarmed Sager. ECF No. 25 at 12. He advised them that the


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 4
     Case 2:20-cv-00187-SMJ       ECF No. 56     filed 10/08/20   PageID.1169 Page 5 of 32




1    Department would likely deny their application because their responses conflicted

2    with the Department’s policy to support LGBTQ+ children. ECF No. 32 at 4–5.

3          For example, they were not willing (a) to support hormone therapy for
           transitioning, even if it was medically necessary or recommended, or
4          counseling that was not consistent with their religious beliefs; (b) to
           support boys wearing girls’ clothes or vice versa; (c) to allow H.V. or
5          other foster children to date in the future; or (d) to call a foster child by
           their preferred name if it was different from their given name.
6
     ECF No. 25 at 12–13.
7
           After apprising his supervisor, they decided to send the Blaises educational
8
     materials and statistics about LGBTQ+ children. Id. at 13, 14. The email invited
9
     them to review the materials, so that they could “make a more informed decision
10
     about supporting LGBTQ+ youth in foster care.” ECF No. 32 at 6.
11
           Meanwhile, the Department also mailed the Blaises’ adult children
12
     questionnaires to get more information about their parenting. Id. One question
13
     probed, “If you needed someone to care for your child, either short or long-term,
14
     would you feel comfortable using the applicant(s)?” James Blais’s son responded,
15
           Short term, yes. I would be hesitant for something long term as I have
16         different religious views than my father and I wouldn’t necessarily
           want that environment for my child for the long term. I raised my
17         daughter that no religion is perfect and not having religion in your life
           is fine as well. It’s ultimately an individual’s choice and my father has
18         stringent religious views concerning same-sex marriage, inter-racial
           marriages and relationships in general.
19
     Id. at 13–14. Sager later declared that this provided him with independent proof that
20
     “Blaises’ [lacked the] ability to adequately support all foster children.” Id. at 14.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 5
     Case 2:20-cv-00187-SMJ      ECF No. 56     filed 10/08/20   PageID.1170 Page 6 of 32




1          After reading the materials provided, the Blaises reiterated their sincerely

2    held religious beliefs and repeated their pledge to offer a loving and supportive

3    home for any foster child in their care. ECF No. 32 at 6. Still, they held steadfast to

4    their conviction that they would not support hormone treatment for a child wishing

5    to transition. ECF No. 32 at 6. Sager then posed new but similar questions to the

6    Blaises:

7        “If H.V. had a lesbian girlfriend, would we be willing to have her visit
          our home and possibly travel with us?”
8        “Would we find it acceptable if H.V. dressed like a boy?”
         “Would we find it acceptable if H.V. wanted to be called by a boy’s
9         name?”
         “If at age 14, a doctor ordered H.V. to undergo hormone therapy to
10        change her sexual appearance, would we comply with that order?”
         “If at age 14, H.V. said that if we did not agree with her having hormone
11        therapy she would leave our home and run away, how would we
          respond?”
12
     ECF No. 32 at 7. Afterward, Sager again suggested that they abandon their request
13
     to become H.V.’s foster parents because their answers still conflicted with
14
     Department policy—the Blaises refused. Id.
15
           Several days later, Sager asked the Blaises to meet with him yet again, this
16
     time via videoconference with the Department’s LGBTQ+ lead, Carissa Stone. Id.;
17
     ECF No. 25 at 15. They agreed. Id. During that call, they “discussed Policy 6900,
18
     which is [the Department’s] policy on how [Department] staff will make sure
19
     children who identify as LGBTQ+ have safe and affirming care.” ECF No. 21 at 5.
20


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 6
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1171 Page 7 of 32




1    Because the Blaises remained faithful to their beliefs, Sager and Stone advised them

2    that they had reached an “impasse.” Id.; ECF No. 21 at 6.

3           The Blaises sued for declaratory and injunctive relief under 42 U.S.C. § 1983,

4    alleging the Department violated the First and Fourteenth Amendments of the

5    United States Constitution. ECF No. 1. They then moved for a preliminary and

6    permanent injunction. ECF No. 3. The Department moved to dismiss the action

7    because the Blaises failed to exhaust their administrative remedies, among other

8    reasons. ECF No. 17.

9           Soon after, the Department denied their application for a foster care license

10   in a letter-ruling. ECF No. 25-4. The decision noted,

11          Despite the Department’s multiple efforts to educate the Blaise’s [sic]
            about the risks to the safety of foster children who identify as LGBTQ+
12          presented by family rejection and a lack of family support, they have
            been unwilling to agree to provide safe and affirming support to a child
13          who is or may identify as LGBTQ+.

14   Id. at 7. The decision also notified the Blaises about how to file an administrative

15   appeal. Id. at 9.

16          The Blaises declined to administratively appeal, instead opting to amend their

17   complaint in federal court. ECF No. 30. That amendment rendered the

18   Department’s motion to dismiss moot. ECF No. 34. The Blaises also amended their

19   motion for a preliminary and permanent injunction. ECF No. 31.

20          The Blaises seek declaratory and injunctive relief, alleging that Department


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 7
         Case 2:20-cv-00187-SMJ   ECF No. 56   filed 10/08/20   PageID.1172 Page 8 of 32




1    regulations and policies violate the First and Fourteenth Amendments of the United

2    States Constitution as-applied by (1) encouraging individualized assessments, (2)

3    targeting the religious for special disabilities, (3) operating in a non-neutral way,

4    (4) compelling speech, (5) flouting substantive due process, (6) violating hybrid

5    rights under the First Amendment, and (7) imposing unconstitutional conditions.

6    ECF No. 30 at 24–34.

7             The Blaises ask the Court to declare certain Department regulations and

8    policies unconstitutional. ECF No. 30 at 34. They also request a mandatory

9    injunction forcing the Department to grant the Blaises’ foster care license. Id.

10   Finally, they seek to enjoin the Department from enforcing or threatening to enforce

11   Policy 6900 or any other policy, regulation, or practice that conflicts with a foster

12   care license applicant’s sincerely held religious beliefs about sexual orientation or

13   gender identity. Id. at 34–35.

14            Though entitled “Amended Motion for Preliminary and Permanent

15   Injunction,” the Blaises only offer legal argument on whether a preliminary

16   injunction should issue. See generally ECF No. 31. And the sole relief requested in

17   this motion is an “injunction requiring the Department to grant the Blaises’ foster

18   parent application.” Id. at 20. For these reasons, the Court addresses only whether

19   the Blaises satisfied the standard for a preliminary injunction.2

20
     2
         The Department also highlights this defect and thus addresses only whether the

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 8
     Case 2:20-cv-00187-SMJ       ECF No. 56    filed 10/08/20   PageID.1173 Page 9 of 32




1                                       DISCUSSION

2          “A plaintiff seeking a preliminary injunction must establish [1] that he is

3    likely to succeed on the merits, [2] that he is likely to suffer irreparable harm in the

4    absence of preliminary relief, [3] that the balance of equities tips in his favor, and

5    [4] that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council,

6    Inc., 555 U.S. 7, 20 (2008). “[P]laintiffs must establish that irreparable harm is

7    likely, not just possible, in order to obtain a preliminary injunction.” All. for the

8    Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (emphasis in original).

9          Even so, the Ninth Circuit employs a “sliding scale approach.” All. for the

10   Wild Rockies, 632 F.3d at 1131. Under that approach, “the elements of the

11   preliminary injunction test are balanced, so that a stronger showing of one element

12   may offset a weaker showing of another.” Id. Thus, “a preliminary injunction could

13   issue where the likelihood of success is such that ‘serious questions going to the

14   merits were raised and the balance of hardships tips sharply in [plaintiff’s] favor.’”

15   Id. (alterations in original) (quoting Clear Channel Outdoor, Inc. v. City of Los

16   Angeles, 340 F.3d 810, 813 (9th Cir. 2003)). “The ‘serious questions’ approach

17   survives Winter when applied as part of the four-element Winter test.” Id. at 1131–

18   32. Still, “[w]hen the government is a party, the[] last two factors merge.” Drakes

19

20   Court should issue a preliminary injunction. ECF No. 43 at 10. At oral argument,
     the Blaises likewise confirmed they were seeking only a preliminary injunction.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 9
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1174 Page 10 of 32




1    Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (citing Nken v.

2    Holder, 556 U.S. 418, 435 (2009)).

3    A.    Likelihood of Success on the Merits

4          1.     Free Exercise Challenge

5          The free exercise clause provides that “Congress shall make no law . . .

6    prohibiting the free exercise [of religion].” U.S. Const., amend. I.; see also Cantwell

7    v. State of Conn., 310 U.S. 296, 303 (1940) (holding that the First Amendment’s

8    free exercise clause applies to the states through the Fourteenth Amendment). “The

9    free exercise of religion means, first and foremost, the right to believe and profess

10   whatever religious doctrine one desires.” Emp. Div., Dep’t of Hum. Res. of Or. v.

11   Smith, 494 U.S. 872, 877 (1990). Thus, “[t]he government may not compel

12   affirmation of religious belief, punish the expression of religious doctrines it

13   believes to be false, impose special disabilities on the basis of religious views or

14   religious status, or lend its power to one or the other side in controversies over

15   religious authority or dogma.” Id. (citations omitted).

16         But “[n]ot all burdens on religion are unconstitutional,” and “[t]he state may

17   justify a limitation on religious liberty by showing that it is essential to accomplish

18   an overriding governmental interest.” United States v. Lee, 455 U.S. 252, 257

19   (1982). The right to free exercise does not relieve a person from complying with a

20   valid, neutral law of general applicability. Smith, 494 U.S. at 879.


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 10
     Case 2:20-cv-00187-SMJ     ECF No. 56    filed 10/08/20   PageID.1175 Page 11 of 32




1          Courts apply two levels of scrutiny to laws that allegedly burden religion

2    under the free exercise clause. On the one hand, courts apply “the most rigorous of

3    scrutiny” to laws burdening religion that are neither neutral nor of general

4    application. Lukumi, 508 U.S. at 546. Such laws will be found unconstitutional

5    unless the government can show the law serves “a compelling interest and is

6    narrowly tailored to advance that interest.” Lukumi, 508 U.S. at 533. On the other

7    hand, courts apply rational basis review to neutral laws of general applicability.

8    Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1075–76 (9th Cir. 2015). “Under

9    rational basis review, we must uphold the rules if they are rationally related to a

10   legitimate governmental purpose.” Id. at 1084.

11                      i.     Neutrality

12         The Blaises argue Department regulations and policies operate in a non-

13   neutral manner thus suppressing religious belief. See generally ECF No. 31 at 8–

14   14; ECF No. 46 at 3–7. The Department counters its regulations and policies operate

15   neutrally because they apply equally to all foster care license applicants. ECF No.

16   43 at 12.

17         A law is not neutral if “the object of [the] law is to infringe upon or restrict

18   practices because of their religious motivation.” Lukumi, 508 U.S. at 533 (emphasis

19   added). Plaintiffs may show “that the object or purpose of a law is the suppression

20   of religion or religious conduct” in several ways. Id. But courts will first examine


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 11
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1176 Page 12 of 32




1    the law’s text to determine whether it is discriminatory on its face. Id. “A law lacks

2    facial neutrality if it refers to a religious practice without a secular meaning

3    discernable from the language or context.” Id. Besides the text, how the law works

4    in practice supplies “strong evidence of its object.” Id. at 535.

5          In denying the Blaises license application, the Department relied on Wash.

6    Rev. Code §§ 74.15.010, 74.15.030, 74.15.130, 49.60.030; Wash. Admin. Code §§

7    110-148-1365, 110-148-1520, 110-148-1625; and Department Policies 4520,3

8    5100, 6900. ECF 25-4 at 5–8.

9          Wash. Rev. Code § 74.15.010 provides a declaration of purpose. Under

10   Washington law, legislative policy declarations have no operative effect. See, e.g.,

11   Judd v. Am. Tel. & Tel. Co., 95 P.3d 337, 341 (Wash. 2004) (holding

12   policy statements do not give rise to enforceable rights and duties). So, while this

13   policy declaration may shed light on the aims of the chapter’s operative laws, it

14   cannot provide a basis for the Department to deny the Blaises’ foster care license

15   application.

16         Wash. Rev. Code § 74.15.030 gives the secretary the power and duty to adopt

17
     3
       The Court notes that Policy 4520 addresses HIV/AIDS Support Services and does
18   not contain the language referenced in the Department’s letter ruling. Compare ECF
     25-4 at 5 n.1 with Policy 4520, HIV/AIDS Support Services, Washington State
19   Department of Children, Youth & Families (last visited October 2, 2020),
     https://www.dcyf.wa.gov/4500-specific-services/4520-hivaids-support-services.
20   The Court cannot locate the proper policy the Department intended to reference, so
     it cannot address it here.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 12
     Case 2:20-cv-00187-SMJ      ECF No. 56     filed 10/08/20   PageID.1177 Page 13 of 32




1    and publish minimum requirements for licensing, investigate any person’s

2    character, suitability, and competence to provide foster care, and issue, revoke, or

3    deny licenses, among other things.

4          Wash. Rev. Code § 74.15.130 allows the Department to deny a license if an

5    applicant has failed or refused to comply with the provisions of chapter 74.15 RCW

6    or the requirements promulgated under the provisions of chapter 74.15 RCW,

7    among other things.

8          Wash. Rev. Code § 49.60.030 declares freedom from discrimination to be a

9    civil right and prohibits discrimination in the workplace, public accommodations,

10   real estate transactions, credit transactions, insurance transaction, and the like.

11         Wash. Admin. Code § 110-148-1365 outlines the “personal” requirements

12   for foster parents. Among other things, potential foster parents must show that they

13   can “furnish children with a nurturing, respectful, and supportive environment.” Id.

14   Similarly, Wash. Admin. Code § 110-148-1520 outlines the services the

15   Department expects potential foster parents to provide to children in their care. For

16   example, foster parents “must follow all state and federal laws regarding

17   nondiscrimination while providing services to children in [their] care . . . [and] must

18   treat foster children in [their] care with dignity and respect regardless of race,

19   ethnicity, culture, sexual orientation and gender identity.” Wash. Admin. Code §

20   110-148-1520(6). Foster parents must also “connect a child with resources that


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 13
     Case 2:20-cv-00187-SMJ       ECF No. 56    filed 10/08/20   PageID.1178 Page 14 of 32




1    meets a child’s needs regarding race, religion, culture, sexual orientation and gender

2    identity.” Wash. Admin. Code § 110-148-1520(7).

3            Policy 5100 provides: “Children’s Administration (CA) is prohibited from

4    denying any person the opportunity to become a foster or adoptive parent, on the

5    following basis: race, creed, color, national origin, gender, honorably discharged

6    veteran or military status, sexual orientation, or the presence of any sensory, mental,

7    or physical disability or the use of a trained dog guide or service animal.” Connie

8    Lambert-Eckel, Applying as a Foster Parent or Unlicensed Caregiver, Washington

9    State    Department     of   Children,    Youth    &    Families   (July   1,   2018),

10   https://www.dcyf.wa.gov/5000-case-support/5100-applying-foster-parent-or-

11   unlicensed-caregiver.

12           Policy 6900 provides: “A child or youth who identifies as LGBTQ+ will not

13   be subjected to discrimination or harassment on the basis of actual perceived sex,

14   sexual orientation, gender identity or gender expression.” Connie Lambert-Eckel,

15   Supporting LGBTQ+ Identified Children and Youth, Washington State Department

16   of Children, Youth & Families (July 1, 2018), https://www.dcyf.wa.gov/6000-

17   operations/6900-supporting-lgbtq-identified-children-and-youth.

18           The purpose of the policy is

19           [t]o address the specific needs of children and youth under the age of
             21 receiving Children’s Administration (CA) services who are
20           developing, discovering, or identifying themselves as lesbian, gay,
             bisexual, transgender and questioning (LGBTQ+). This policy will

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 14
     Case 2:20-cv-00187-SMJ      ECF No. 56     filed 10/08/20   PageID.1179 Page 15 of 32




1          provide guidance to assist CA staff in identifying and referring
           LGBTQ+ children and youth to appropriate and culturally responsive
2          services.

3    Id.

4          Because the statutes, regulations and policies at issue “make no reference to

5    any religious practice, conduct, belief, or motivation, they are facially neutral.”4 See

6    Stormans, 794 F.3d at 1076. “A regulation neutral on its face may, in its application,

7    nonetheless offend the constitutional requirement for governmental neutrality if it

8    unduly burdens the free exercise of religion.” Wisconsin v. Yoder, 406 U.S. 205,

9    220 (1972). Because the free exercise clause “‘forbids subtle departures from

10   neutrality,’” Lukumi, 508 U.S. at 533 (quoting Gillette v. United States, 401 U.S.

11   437, 452 (1971)), the tougher question here involves whether these regulations and

12   policies operate to covertly suppress certain religious beliefs. See id. Courts must

13   carefully review how the law works in practice to thwart “religious gerrymanders.”

14   Id.

15         Lukumi identified three factors courts should focus on when determining

16   whether a law works as a religious gerrymander, including whether: (1) the law

17

18   4
       Some Department guidance documents explicitly reference religion. ECF Nos. 20-
     1, 20-2. The Family Home Study Questions and Prompts offers a series of questions
19   licensors may ask about an applicant’s religious and spiritual affiliations and
     practices. ECF No. 20-2 at 7. That guidance document is also the source of
20   questions prompting inquiry into an applicant’s stances on support of LGBTQ+
     youth. ECF No. 20-2.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 15
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1180 Page 16 of 32




1    burdens religious objectors yet almost no others, (2) the government’s interpretation

2    of the law favors secular conduct, and (3) the law bars “more religious conduct than

3    is necessary to achieve [its] stated ends.” See id. at 536–538.

4          Chapter’s 110–148 of the Washington Administrative Code govern the

5    licensing requirements for child foster homes. The regulations here do not

6    reasonably accommodate religious belief or conduct for foster care providers. See,

7    e.g., Wash. Admin. Code § 110-148-1365, 1520. Still, these regulations do apply

8    equally to all prospective foster care applicants. See id. For example, by requiring

9    a foster parent to “connect a child with resources that meets a child’s needs

10   regarding race, religion, culture, sexual orientation and gender identity,” Wash.

11   Admin. Code § 110-148-1520(7), the Department ostensibly did not intend to

12   infringe or restrict any particular religious beliefs or conduct because of their

13   religious motivations. See Lukumi, 508 U.S. at 533. Rather, the Department

14   intended that regulation, and others like it, to protect the best interests of children

15   in foster care. There is also no evidence the Department promulgated these

16   regulations with discriminatory intent.

17         Even so, in defining the scope of Policy 6900, the Department states: “This

18   policy applies to CA [Children’s Administration] staff.” Lambert-Eckel, supra. Yet

19   Pamela McKeown, senior foster care administrator at the Department, declares:

20         Policy 6900 applies to DCYF Licensing Division staff (including those
           who conduct home studies for foster care licensing applications and

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 16
     Case 2:20-cv-00187-SMJ     ECF No. 56    filed 10/08/20   PageID.1181 Page 17 of 32




1          ICPC requests), and provides that a child or youth who identifies as
           LGBTQ+ will not be subjected to discrimination or harassment on the
2          basis of actual or perceived sex, sexual orientation, gender identity, or
           gender expression.
3
     ECF No. 23 at 10. The Department relied on Policy 6900 in its ruling denying the
4
     Blaises’ foster care license application. ECF 25-4 at 5 n.1.
5
           It appears in practice the Department applies Policy 6900 to prospective
6
     foster parents. See id. By its terms, though, Policy 6900 applies only to Department
7
     staff, not foster care applicants. See Lambert-Eckel, supra. And it applies only to a
8
     child or youth who identifies as LGBTQ+. See id. The policy does not authorize the
9
     Department to impose its staff mandates on potential foster parents. See id. Nor does
10
     it apply to children who are not within the Department’s custody and care or
11
     children who hypothetically might identify as LGBTQ+ in the future. See id. Nor
12
     does it impose any separate foster parent licensing requirement under which
13
     applicants must comply. See id.
14
           Closer inspection of the regulations and policies at issue reveals that, in
15
     practice, they work to burden potential caregivers with sincere religious beliefs yet
16
     almost no others. See Lukumi, 508 U.S. at 536. For the most part, the only foster
17
     care applicants who might object to supporting certain issues LGBTQ+ children
18
     might face will likely do so on religious grounds.
19
           The Department’s interpretation of its regulations and policies also favor
20
     certain secular viewpoints over certain religious viewpoints. See Lukumi, 508 U.S.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 17
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1182 Page 18 of 32




1    at 537. For example, the Department favors religious and non-religious applicants

2    who have neutral or pro-LGBTQ+ views over religious and non-religious applicants

3    who have non-neutral or anti-LGBTQ+ views. Several open-ended regulations and

4    policies give the Department broad discretion—case-by-case—to prohibit people

5    from participating in foster care because their sincere religious beliefs conflict with

6    Department LGBTQ+ policy. Department guidance gives licensors “flexibility to

7    ask different or additional questions in order to make the home study process more

8    accessible as well as to ensure that any areas of concern are fully developed and can

9    be thoroughly assessed.” ECF No. 20-2 at 1; ECF No. 25 at 11. While these

10   regulations and policies’ secular purpose assuredly have the best interests of

11   children at heart, in practice, these laws work to preclude people with certain

12   religious beliefs from participating in foster care.

13         Finally, Department policy operates to bar more religious conduct than

14   necessary to achieve its stated ends. See Lukumi, 508 U.S. at 538. The Department’s

15   stated ends include furnishing foster children with a nurturing, respectful, and

16   supportive environment; treating foster children with dignity and respect regardless

17   of sexual orientation and gender identity; and connecting foster children with

18   resources that meet their needs. Wash. Admin. Code §§ 110-148-1365, 1520(6),

19   (7). The regulations and policies at issue are overbroad as applied to the Blaises

20   given many available alternatives. As the Blaises suggest, for instance, the


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 18
     Case 2:20-cv-00187-SMJ     ECF No. 56     filed 10/08/20   PageID.1183 Page 19 of 32




1    Department

2          could address the issue at a later, more appropriate age. It could rely
           on caseworkers to carry out medical decisions that the Blaises cannot
3          support for religious reasons. Or it could change placements in the rare
           situation where the Blaises might be unable, consistent with the
4          religious beliefs, to carry out the Department’s decisions with respect
           to a particular child.
5
     ECF No. 31 at 12.
6
           Here, approval of the Blaises’ application hinged on their stance on LGBTQ+
7
     rights and whether they intended to remain faithful to their religion. The Blaises
8
     believe “Scripture provides guidance to those who experience incongruity between
9
     their biological sex and gender identity.” ECF No. 31 at 4. The Department denied
10
     their application because this tenet of the Blaises’ faith flouts Department
11
     regulations and policy, as interpreted by Department staff. The Department thus
12
     “punish[ed] the expression of religious doctrines it believes to be false.” Smith, 494
13
     U.S. at 877; see also Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439,
14
     449 (1988) (the free exercise clause protects against laws that “penalize religious
15
     activity by denying any person an equal share of the rights, benefits, and privileges
16
     enjoyed by other citizens”); United States v. Ballard, 322 U.S. 78, 86–88 (1944).
17
     But the Blaises’ “‘religious beliefs need not be acceptable, logical, consistent, or
18
     comprehensible to others in order to merit First Amendment protection.’” See
19
     Lukumi, 508 U.S. at 531 (quoting Thomas v. Rev. Bd. of Ind. Emp. Sec. Div., 450
20
     U.S. 707, 714 (1981)). Yet, to be eligible for a foster care license, the Department

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 19
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1184 Page 20 of 32




1    required the Blaises to divorce themselves from their religious beliefs. See Espinoza

2    v. Montana Dep’t of Revenue, 140 S. Ct. 2246, 2255–56 (2020) (determining

3    Montana’s no-aid provision bars religious schools and religious parents from public

4    benefits just because of the religious character of the schools). “Placing such a

5    condition on benefits or privileges ‘inevitably deters or discourages the exercise of

6    First Amendment rights.’” Id.

7          The Department argues the purpose of the foster family home licensing

8    program is to “safeguard the health, safety, and well-being of children, . . . which is

9    paramount over the right of any person to provide care.” Wash. Rev. Code §

10   74.15.010(1). And “no person or agency has a right to be licensed under this chapter

11   to provide care for children.” 1995 Wash. Sess. Laws, 1271–80. True enough, but

12   the Department undeniably grants a privilege and benefit to the foster parents who

13   receive a license. The Department denied the Blaises the privilege and benefit of

14   providing foster care because of their sincerely held religious beliefs.

15         In its ruling denying the Blaises application, the Department also invoked

16   Wash. Rev. Code § 49.60.030 and Policy 5100 as a basis for denying the Blaises

17   application. ECF No. 25-4 at 5–6. Curious, as the Blaises had not actually

18   discriminated against any child in their care, but instead simply answered

19   hypothetical questions about hypothetical children. That aside, the Department

20   ignored how the law and policy actually work to protect the Blaises. Wash. Rev.


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 20
     Case 2:20-cv-00187-SMJ     ECF No. 56    filed 10/08/20   PageID.1185 Page 21 of 32




1    Code § 49.60.030 declares the right to be free from discrimination because of creed.

2    Policy 5100 likewise prohibits the Department from denying any person the

3    opportunity to become a foster or adoptive parent based on their creed. See Lambert-

4    Eckel, supra. Yet the Department ostensibly discriminated against the Blaises based

5    on their creed. It denied the Blaises’ application because their system of religious

6    beliefs, as Seventh Day Adventists, do not align with Policy 6900 and other

7    guidance. The Court recognizes the inherent tension between these laws and

8    policies and notes that the Department has not issued any guidance for licensors

9    attempting to navigate situations where there is a conflict between a foster care

10   applicant’s creed or religious beliefs and the Department’s policy of supporting

11   LGBTQ+ youth.

12         Department regulations and policies appear neutral but in practice

13   gerrymander to create unequal effect. As applied to the Blaises and others similarly

14   situated, the regulations and policies disproportionately exclude persons who

15   observe certain religious faiths from qualifying as foster parents based solely on

16   speculative future conduct. In operation, Department regulations and policies

17   eliminate a not insignificant cross-section of otherwise qualified persons from

18   serving as potential caregivers based on their faith’s stance on sexual orientation

19   and gender identity and whether their religion supports certain issues LGBTQ+

20   youth might face.


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 21
     Case 2:20-cv-00187-SMJ     ECF No. 56     filed 10/08/20   PageID.1186 Page 22 of 32




1          The Court concludes Department regulations and policy operate as a religious

2    gerrymander and are thus not neutral as applied to the Blaises and others similarly

3    situated.

4                        ii.   General Applicability

5          Though interrelated, and the failure to satisfy the neutrality requirement

6    likely shows a law does not satisfy the general applicability requirement, courts

7    must analyze each principle separately. Stormans, 794 F.3d at 1076. A law

8    generally applies if it does not selectively “impose burdens only on conduct

9    motivated by religious belief.” Lukumi, 508 U.S. at 543. The Blaises argue

10   Department regulations and policies create a discretionary system of individualized

11   assessments and target the religious for special disabilities based on their religious

12   views.

13         a.      Individualized Assessments

14         Sherbert v. Verner, 374 U.S. 398 (1963), and its progeny Thomas v. Rev. Bd.

15   of Ind. Emp. Sec. Div., 450 U.S. 707 (1981), and Hobbie v. Unemp. Appeals

16   Comm’n of Fla., 480 U.S. 136 (1987), held incidental burdens on the free exercise

17   of religion must be narrowly tailored to achieve a compelling state interest. Smith

18   ostensibly restricted the scope of this line of cases by delimiting the use of strict

19   scrutiny to a few categories of cases, including when the government has a

20   discretionary system of “individualized . . . assessment.” 494 U.S. at 873. Strict


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 22
     Case 2:20-cv-00187-SMJ     ECF No. 56    filed 10/08/20   PageID.1187 Page 23 of 32




1    scrutiny thus applies whenever the government denies a request for religious

2    accommodation under “circumstances in which individualized exemptions from a

3    general requirement are available.” Lukumi, 508 U.S. at 537. When applicable rules

4    give state actors “unfettered discretion” unrestricted by “particularized, objective

5    criteria,” courts apply strict scrutiny. See Stormans, 794 F.3d at 1081–82.

6          As discussed above, several open-ended regulations and policies give the

7    Department broad discretion—case-by-case—to determine whether a person

8    qualifies for a foster care license. And Department guidance gives licensors

9    “flexibility to ask different or additional questions in order to make the home study

10   process more accessible as well as to ensure that any areas of concern are fully

11   developed and can be thoroughly assessed.” ECF No. 20-2 at 1; ECF No. 25 at 11.

12         The Department argues “the licensing rules are generally applicable and

13   contain no exceptions that apply only to secular conduct.” ECF No. 43 at 20. But

14   Department guidance undermines this argument: “A holistic assessment is essential

15   to achieve the intent of each section and make final recommendations regarding

16   placement and permanency for children. All families are unique; these questions

17   are not one size fits all.” ECF No. 20-2. Department guidance thus envisions

18   “circumstances in which individualized exemptions from a general requirement are

19   available.” See Lukumi, 508 U.S. at 537. The Department encourages licensors to

20   consider an applicant’s religious beliefs and stances on LGBTQ+ rights, and a


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 23
     Case 2:20-cv-00187-SMJ      ECF No. 56     filed 10/08/20   PageID.1188 Page 24 of 32




1    distinctive feature of the foster care licensing process is the licensor’s subjective

2    assessment of various criteria.

3          Department regulations and policies force the Blaises into a dilemma: adhere

4    to their religion and give up the benefit of a foster care license or forsake their

5    religion and get a foster care license. See Sherbert, 374 U.S. at 404. Because such

6    regulations and policies involving individualized assessments impose substantial

7    burdens on religious exercise, the Court concludes strict scrutiny applies to protect

8    free exercise rights from governmental encroachment. See id. The regulations and

9    policies here do not generally apply because the Department selectively imposes

10   burdens on only certain religious beliefs at odds with its policy to support LGBTQ+

11   youth. See Lukumi, 508 U.S. at 543.

12         b.      Special Disabilities

13         In addition, “[t]he Free Exercise Clause ‘protect[s] religious observers

14   against unequal treatment’ and subjects to the strictest scrutiny laws that target the

15   religious for ‘special disabilities’ based on their ‘religious status.’” Trinity Lutheran

16   Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012, 2019 (2017) (quoting Lukumi,

17   508 U.S. at 533)); see also Smith, 494 U.S. at 877 (reiterating the free exercise

18   clause protects against the government’s imposition of “special disabilities on the

19   basis of religious views or religious status”).

20         In Trinity Lutheran, for example, the Supreme Court addressed a Missouri


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 24
     Case 2:20-cv-00187-SMJ      ECF No. 56     filed 10/08/20   PageID.1189 Page 25 of 32




1    state constitutional provision that prohibited the state from giving public benefits to

2    religious institutions. 137 S. Ct. at 2017. The church applied to participate in a state

3    program that gave grants to nonprofit organizations that repaved surfaces with

4    material made from recycled tires. Id. The state pointed out that declining to issue

5    the grant to the church in no way infringed on its religious exercise and noted that

6    it had no duty to give the grant in the first place. Id. at 2021–22. But the Court

7    disagreed:

8          [T]he Department’s policy puts Trinity Lutheran to a choice: It may
           participate in an otherwise available benefit program or remain a
9          religious institution. Of course, Trinity Lutheran is free to continue
           operating as a church, just as McDaniel was free to continue being a
10         minister. But that freedom comes at the cost of automatic and absolute
           exclusion from the benefits of a public program for which the Center
11         is otherwise fully qualified. And when the State conditions a benefit in
           this way, McDaniel says plainly that the State has punished the free
12         exercise of religion: “To condition the availability of benefits ... upon
           [a recipient’s] willingness to … surrender[] his religiously impelled
13         [status] effectively penalizes the free exercise of his constitutional
           liberties.”
14
     Id. (quoting McDaniel v. Paty, 435 U.S. 618, 626 (1978)). The Court emphasized it
15
     “has repeatedly confirmed that denying a generally available benefit solely on
16
     account of religious identity imposes a penalty on the free exercise of religion that
17
     can be justified only by a state interest ‘of the highest order.’” Id. at 2019. Trinity
18
     Lutheran thus reaffirms that the government may not impose special disability or
19
     withhold government benefits because of one’s religion. See id; see also McDaniel,
20
     435 U.S. at 626; Sherbert, 374 U.S. at 406.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 25
     Case 2:20-cv-00187-SMJ      ECF No. 56      filed 10/08/20   PageID.1190 Page 26 of 32




1          Like the policy at issue in Trinity Lutheran, the Department’s policy at issue

2    here puts the Blaises to a choice: They may participate in an otherwise available

3    benefit program but only if they disavow their religious beliefs. See id. at 2021–22.

4    The Blaises are obviously free to worship as Seventh Day Adventists, just as Trinity

5    Lutheran was free to keep operating as a church. See id. But that freedom comes

6    with a cost: abandoning the chance to receive foster care license. See id. Trinity

7    Lutheran makes clear “that such a policy imposes a penalty on the free exercise of

8    religion that triggers the most exacting scrutiny.” Id. at 2021.

9                        iii.   Strict Scrutiny

10         Because the regulations and policies at issue operate as a religious

11   gerrymander, target the religious for individualized assessments, and impose

12   special disabilities on certain religious views, the law is neither neutral nor generally

13   applicable in this case. The Court therefore concludes strict scrutiny applies.

14         “A law failing to satisfy these requirements must be justified by a compelling

15   governmental interest and must be narrowly tailored to advance that interest.” See

16   Lukumi, 508 U.S. at 531–32. Still, “[t]he state may justify an inroad on religious

17   liberty by showing that it is the least restrictive means of achieving some compelling

18   state interest.” Thomas, 450 U.S. at 718. “The least-restrictive-means standard is

19   exceptionally demanding,” see Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682,

20   728 (2014), and it is not satisfied here.


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 26
     Case 2:20-cv-00187-SMJ     ECF No. 56     filed 10/08/20   PageID.1191 Page 27 of 32




1          As the Blaises point out,

2          [t]he Department permissibly could address LGBTQ+ concerns at the
           placement stage, rather than at licensing. See Policy 6900; WAC 110-
3          148-1520. It could address the issue at a later, more appropriate age. It
           could develop a case plan for the child to authorize medical decisions
4          that the Blaises cannot support for religious reasons. (Resp. at 13.) Or
           it could change placements in the rare situation where the Blaises
5          might be unable, consistent with the religious beliefs, to carry out the
           Department’s decisions with respect to a particular child.
6
     ECF No. 46 at 5. The Department has not shown that it lacks other ways to achieve
7
     its desired goal without imposing a substantial burden on the Blaises’ exercise of
8
     religion. For these reasons, the Blaises have raised serious questions going to the
9
     merits of their free exercise claim.5 See All. for the Wild Rockies, 632 F.3d at 1131.
10
     B.    Likelihood of Irreparable Injury
11
           The Department claims that the Blaises have not shown irreparable harm
12
     because they have no right to a foster care license and have failed to exhaust their
13
     administrative remedies. The Court disagrees.
14
           First, even if they have no right a foster care license, the free exercise clause
15
     protects against laws that “penalize religious activity by denying any person an
16
     equal share of the rights, benefits, and privileges enjoyed by other citizens.” Lyng,
17
     485 U.S. at 449. Other Washingtonians may apply for the privilege and benefit of
18

19   5
      Because the regulations and policies at issue fail strict scrutiny as applied to the
     Blaises, the Court declines to reach their other arguments involving compelled
20   speech, substantive due process, hybrid constitutional rights, and unconstitutional
     conditions.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 27
     Case 2:20-cv-00187-SMJ      ECF No. 56    filed 10/08/20   PageID.1192 Page 28 of 32




1    becoming a foster parent. Penalizing the Blaises for their religious beliefs violates

2    the free exercise clause by denying them an otherwise publicly available privilege

3    or benefit. See generally Trinity Lutheran, 137 S. Ct. 2012.

4          Second, exhaustion of administrative remedies is not a prerequisite to an

5    action under § 1983. Patsy v. Bd. of Regents of State of Fla., 457 U.S. 496, 500–01,

6    516 (1982).

7          More importantly, though, the Blaises have suffered an irreparable injury:

8    “The loss of First Amendment freedoms, for even minimal periods of time,

9    unquestionably constitutes irreparable injury.” See, e.g., Elrod v. Burns, 427 U.S.

10   347, 373 (1976); Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012). By

11   denying their application for a foster license, they have also possibly lost the chance

12   to provide foster care for their great-granddaughter, H.V. IDHW is apparently

13   moving forward with having H.V. adopted by her current nonfamilial foster family.

14   The Department’s adverse ruling has hampered the Blaises’ relationship with their

15   great-granddaughter—an irreparable injury to be sure.

16   C.    Balancing the Equities and Public Interest

17         When the government is a party, the balance of equities and public interest

18   factors merge. Drakes, 747 F.3d at 1092. To determine the balance of equities,

19   courts must “balance the interests of all parties and weigh the damage to each.”

20   Stormans, 586 F.3d at 1138 (citation omitted).


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 28
     Case 2:20-cv-00187-SMJ     ECF No. 56     filed 10/08/20   PageID.1193 Page 29 of 32




1          While the Court recognizes that the Department has an important interest in

2    protecting foster children in its care and ensuring LGBTQ+ youth have supportive,

3    understanding foster parents, the Ninth Circuit has consistently “recognized the

4    significant public interest in upholding First Amendment principles.” Doe v. Harris,

5    772 F.3d 563, 583 (9th Cir. 2014) (quoting Sammartano v. First Jud. Dist. Ct., 303

6    F.3d 959, 974 (9th Cir. 2002)). Since the Blaises have raised serious First

7    Amendment questions, the law requires a finding that the balance of hardships tips

8    sharply in their favor. See, e.g., Am. Beverage Ass’n v. City & Cnty. of San

9    Francisco, 916 F.3d 749, 758 (9th Cir. 2019); Cmty. House, Inc. v. City of Boise,

10   490 F.3d 1041, 1059 (9th Cir. 2007). The Court concludes that the constitutional

11   free exercise rights at stake therefore outweigh the also very important interests the

12   Department has in protecting LGBTQ+ youth.

13                                     CONCLUSION

14         In sum, the Court determines the Blaises have satisfied the Winter criteria

15   governing preliminary injunctions. See 555 U.S. at 20. They have raised serious

16   questions going to the merits of their free exercise claim; they have also shown

17   irreparable injury and that the balance of hardships tips sharply in their favor. See

18   All. for the Wild Rockies, 632 F.3d at 1131. The Court therefore grants in part and

19   denies in part the motion for a preliminary injunction. The Court enjoins the

20


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 29
     Case 2:20-cv-00187-SMJ      ECF No. 56     filed 10/08/20   PageID.1194 Page 30 of 32




1    Department from using Policy 6900 against prospective foster parents.6 The Court

2    finds the policy’s plain language applies only to Department staff and protects only

3    foster children who have already identified as LGBTQ+. The policy’s plain language

4    does not apply to foster care license applicants or children who might in the future

5    identify as LGBTQ+.

6          That said, the Court does not enjoin the Department from taking LGBTQ+

7    considerations into account when reviewing foster care license applications. But a

8    foster care applicant’s answers to LGBTQ+ hypotheticals cannot serve as the sole

9    determining factor when an applicant expresses sincerely held religious beliefs. It

10   must base its decision on something more. If the only factor weighing against an

11   otherwise qualified applicant has to do with their sincerely held religious beliefs, the

12   Department must not discriminate against a foster care applicant based on their

13   creed. See Wash. Rev. Code § 49.60.030; Lambert-Eckel, supra, Policy 5100. The

14   Department must make reasonable accommodations for religion—especially in

15
     6
       The Court also enjoins Department July 2018 Policy Roll Out Questions &
16   Answers to the extent inconsistent with this order. See ECF No. 25-4 at 5 n.1
     (“LGBTQ, questions 4, page 3: ‘LGBTQ+ identities are discussed during the home
17   study process. If there is a concern that the potential foster parents would not be
     able to appropriately meet the needs of any child or youth for any reason, they
18   should be ’counseled out’ or the home study denied. The WAC requires that state
     and federal laws regarding nondiscrimination must be followed.’ (RCW
19   49.60.030)”). The Department must make reasonable accommodations for religion
     as discussed in this order and must not discriminate against foster care applicants
20   based on their creed. See Wash. Rev. Code § 49.60.030; Lambert-Eckel, supra,
     Policy 5100.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 30
     Case 2:20-cv-00187-SMJ       ECF No. 56    filed 10/08/20   PageID.1195 Page 31 of 32




1    cases like this one where the potential placement involves a biological family

2    member. As Department guidance suggests, it must evaluate each applicant

3    holistically: “All families are unique; these questions are not one size fits all.” ECF

4    No. 20-2.

5          The Department flags that the Blaises must still complete their application by

6    submitting to fingerprint-based background checks and completing other training to

7    qualify for a foster care license. ECF No. 25 at 17–18. As a result, the Court denies

8    the Blaises request for a mandatory injunction forcing the Department to issue them

9    a license. The Court vacates the Department’s ruling denying the Blaises application

10   for a foster care license. The Court remands to the Department to allow the Blaises

11   time to complete their outstanding application requirements and for further

12   consideration and reevaluation of the Blaises application consistent with this order.

13   The Court finds it would be premature to reach whether a permanent injunction

14   should issue.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.        The Blaises’ Amended Motion for Preliminary and Permanent

17                   Injunction, ECF No. 31, is GRANTED IN PART and DENIED IN

18                   PART as described above.

19         2.        The Department is hereby ENJOINED from using Policy 6900, and

20                   any other Department policy or guidance inconsistent with this order,


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 31
     Case 2:20-cv-00187-SMJ     ECF No. 56      filed 10/08/20   PageID.1196 Page 32 of 32




1                 against prospective foster care license applicants.

2          3.     The Blaises’ request for a mandatory injunction forcing the Department

3                 to issue them a license is DENIED.

4          4.     The Department’s ruling denying the Blaises’ application for a foster

5                 care license is VACATED.

6          5.     This case is REMANDED to the Department for further proceedings

7                 consistent with this Order.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 7TH day of October 2020.

11
                        __________________________
12                      SALVADOR MENDOZA, JR.
                        United States District Judge
13

14

15

16

17

18

19

20


     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
     MOTION FOR PRELIMINARY AND PERMANENT INJUNCTION – 32
